Citation Nr: 0800117	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-04 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
callouses of the feet.

2.  Entitlement to service connection for arthritis of the 
knees, secondary to service-connected callouses of the feet.

3.  Entitlement to service connection for arthritis of the 
hips, secondary to service-connected callouses of the feet.


REPRESENTATION

Appellant represented by:     The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The case was forwarded to the Board by 
the Atlanta, Georgia RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
 
On appeal the veteran has raised the issue of entitltlement 
to a total disability evaluation based on individual 
unemployability.  This issue is not currently developed or 
certified for appellate review.  Hence, it is referred to the 
RO for appropriate consideration.


REMAND

In the veteran's November 2003 claim of entitlement to an 
increased rating for callouses of the feet, and entitlement 
to secondary service connection for arthritis of the knees 
and hips, he reported receiving treatment at the VA medical 
center in Miami.  In the rating decision dated May 2004, the 
RO referenced an "electronic" review of VA medical records 
from the Miami VA medical center, dated March 2003 to May 
2004.  Additionally, during his November 2007 hearing before 
the undersigned, the veteran stated that he received 
treatment at the Miami VA medical center for his callouses, 
and further stated on of the treating physicians linked his 
arthritis to his callouses.  Finally, the veteran was 
attempting to seek treatment at the Dublin, Georgia VA 
clinic.  

These records are not present in the file, nor is there any 
indication that there has been an attempt to obtain these 
records.  The duty to assist requires that hard copies of 
these VA medical records be obtained and added to the claims 
file.  38 C.F.R. § 3.159(c)(2) (2007).    
 
Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of all pertinent treatment 
records from  the Miami, 
Florida and Dublin, Georgia VA medical 
centers regarding care for callouses of 
the feet, and arthritis of the hips and 
knees.  If the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



